ACCEPTED
                                                                                            03-15-00423-CV
                                                                                                    8068313
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      12/3/2015 10:36:21 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                           IN THE THIRD COURT OF APPEALS

                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                    NO. 03-15-00423-CV                  AUSTIN, TEXAS
                                                                   12/3/2015 10:36:21 AM
                       STAR OPERATIONS, INC.                           JEFFREY D. KYLE
                                                                            Clerk
                                AND
          GREAT AMERICAN INSURANCE COMPANY OF NEW YORK
                             Appellants
                                 vs.
                           DIG TECH, INC.
                              Appellee

                        Appealed from the 22nd Judicial District Court
                                  Caldwell County, Texas

              UNOPPOSED MOTION TO DISMISS CROSS-APPEAL

TO THE HONORABLE JUSTICES OF THE SAID COURT:

        COMES NOW Appellee/Cross-Appellant Dig Tech, Inc. ("Dig Tech") and

files this Unopposed Motion to Dismiss Cross-Appeal and as grounds therefore

would show this Court the following:

        1.         On July 13, 2015, Dig Tech filed a notice of appeal regarding the

single issue of the trial court's denial of prejudgment interest in the amount of 18%

per annum under Texas Property Code§ 28.003.

        2.         Dig Tech wishes to dismiss the cross-appeal on this single issue. No

briefing has been filed by either party on this issue. All appellate costs related to

this single cross-appeal issue should be borne by the party incurring them.




                                              1
3995249vl/014338
 


        3.      Counsel for Dig Tech (Mr. Langham) conferred with counsel for

Appellants/Cross-Appellees (Mr. Robichaux) on November 23, 2015 and

December 3, 2015, and Appellants/Cross-Appellees are unopposed to the relief

sought in this motion.

        WHEREFORE, PREMISES CONSIDERED, Dig Tech requests that the

Court exercise its discretion to dismiss the instant cross-appeal and for such other

and further relief to which Dig Tech may show itself justly entitled.



                                       Respectfully submitted,


                                       By: /s/ Chanler A. Langham
                                       Brian D. Melton
                                       Texas State Bar No. 24010620
                                       bmelton@susmangodfrey.com
                                       Chanler A. Langham
                                       Texas State Bar No. 24053314
                                       clangham@susmangodfrey.com
                                       1000 Louisiana Street Suite 5100
                                       Houston, TX 77002-5096
                                       Telephone: (713) 651-9366

                                       ATTORNEYS FOR APPELLEE AND
                                       CROSS-APPELLANT DIG TECH, INC.




                                          2
3995611v1/014338 
                        CERTIFICATE OF CONFERENCE

        I certify that on November 23, 2015 and December 3, 2015, Counsel for Dig

Tech (Mr. Langham) conferred via email with counsel for Appellants/Cross-

Appellees (Mr. Robichaux), and Appellants/Cross-Appellees are unopposed to the

relief sought in this motion.

                                        Isl Chanler A. Langham
                                        Chanler A. Langham



                           CERTIFICATE OF SERVICE

        I hereby certify that the foregoing has been forwarded to counsel of record in

accordance with the applicable Tex. R. Civ. P. as listed below on this the 3rd day

of December, 2015.


Jam es H. Robichaux
Clinton W. Twaddell, III
BRANSCOMBIPC
802 N. Carancahua, Suite 1900
Corpus Christi, TX 78401-0036
Telephone: 361/886-3800
Telecopier: 361/886-3805

ATTORNEYS FOR APPELLANTS AND CROSS-APPELLEES
STAR OPERATIONS, INC. AND GREAT AMERICAN INSURANCE
COMP ANY OF NEW YORK


                                        Isl Chanler A. Langham
                                        Chanler A. Langham


                                           3
3995249vl/014338
                                VERIFICATION

STATE OF TEXAS                  §

COUNTY OF HARRIS                §

         BEFORE ME, the undersigned authority, on this day personally appeared

CHANLER A. LANGHAM, who being by me first duly sworn upon his oath

deposed and stated the following:

         "My name is CHANLER A. LANGHAM. I am the attorney of record in the

trial court below for the Appellants and am the lead counsel on appeal for

Appellee/Cross-Appellant Dig Tech, Inc. I have read the foregoing Unopposed

Motion to Dismiss Cross-Appeal and state that the statements contained m

paragraphs 1-3 are within my personal knowledge and true and correct."




         SWORN AND SUBSCRIBED TO BEFORE ME, which witness my hand

and seal of office, by the said CHANLER A. LANGHAM on the 3rd day of

December, 2015.




(SEAL)
                                     Not ry Public, State of TEXAS


                                       4
3995249v 1/014338